The circumstances of this case are identical with those involved in the cases of Cora Bennett, Jane M. Curtiss, and Susan A. Rowan, against DeLeonardo,ante, p. 602. The evidence in all the cases was heard by Hon. Leonard J. Nickerson, State Referee. and a single finding of facts was made, and a copy filed in each court. The same remonstrance was interposed and was overruled by the Court of Common Pleas; judgment upon motion was thereupon entered for the plaintiff for $1013.13, from which the defendant DeLeonardo *Page 609 
appealed. Our opinion in the cases referred to is conclusive upon the present case.
   There is no error.
In this opinion the other judges concurred.